1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     LAMARR ROWELL,                                   Case No. 3:19-cv-00170-MMD-WGC

7                                      Petitioner,                  ORDER
             v.
8
      STEVE WOLFSON, et al.,
9
                                   Respondents.
10

11          Petitioner Lamar Rowell filed what he has styled as a 28 U.S.C. § 2241 habeas

12   corpus petition. He once again challenges his judgment of conviction in Nevada state

13   court Case No. 08C240303. See Rowell v. Palmer, Case No. 3:10-cv-00044-RCJ-VPC

14   (Filed Feb. 25, 2010) (regarding the same conviction in Nevada state court). Thus, the

15   Court will dismiss this petition as second and successive.

16          28 U.S.C. § 2244(3)(A) provides: “[b]efore a second or successive application

17   permitted by this section is filed in the district court, the applicant shall move in the

18   appropriate court of appeals for an order authorizing the district court to consider the

19   application.” Where a petition has been dismissed with prejudice as untimely or because

20   of procedural default, the dismissal constitutes a disposition on the merits and renders a

21   subsequent petition second or successive for purposes of 28 U.S.C. § 2244. See McNabb

22   v. Yates, 576 F.3d 1028, 1029-1030 (9th Cir. 2009); Henderson v. Lampert, 396 F.3d

23   1049, 1053 (9th Cir. 2005).

24          In 2011, this Court denied Rowell’s pro se habeas corpus petition on the merits,

25   and judgment was entered. See Rowell v. Palmer, Case No. 3:10-cv-00044-RCJ-VPC

26   (Filed Feb. 25, 2010) (ECF Nos. 33, 34). Rowell appealed, and the Ninth Circuit denied

27   a certificate of appealability. See id. at ECF Nos. 35, 38.

28
1            As this Court has explained before, Rowell’s claim that he was improperly

2    adjudicated a habitual criminal is a new claim that the same judgment of conviction

3    violated his federal constitutional rights.1 See, e.g., id. at ECF Nos. 43, 52, 66, 75. Thus,

4    this petition is dismissed as a successive petition. Reasonable jurists would not find the

5    Court’s conclusions to be debatable or wrong, and the Court therefore declines to issue

6    a certificate of appealability.

7            It is therefore ordered that the petition (ECF No. 1) is dismissed with prejudice as

8    second and successive.

9            It is further ordered that the emergency motion for temporary restraining order

10   (ECF No. 3) is denied as moot.

11           It is further ordered that a certificate of appealability is denied.

12           The Clerk of Court is directed to enter judgment accordingly and close this case.

13           It is further ordered that Petitioner may not file any further documents in this closed

14   case.

15           DATED THIS 28th day of March 2019.

16                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26
             1Inthis petition, Rowell specifically claims that the Nevada Department of Parole
27
     and Probation lacks the power to impose parole because he was improperly adjudicated
28   a habitual criminal.
                                                    2
